Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This acti1-27on is responsive to:  an original application filed on 19 May 2020.	
2.	Claims 1-27 are currently pending and claims 1, 12, 20 and 23 are independent claims. 

   Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

      Drawings

4.	The drawings filed on 19 May 2020 are accepted by the examiner. 


Claim Rejections - 35 USC § 103
	
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1-27 are rejected under 35 U.S.C §103 as being unpatentable over Sidebottom et al. (US Patent No. 10200282), hereinafter Sidebottom and in view of Suolahti (EP document No. 1445893), hereinafter Suolahti. 

In regard to claim 1: 
establishing a transport layer session between a gateway appliance and at least one virtual delivery appliance (Sidebottom, col 14, lines 39-49, col 7, lines 56-67, col 19, lines 17-27).
establishing a presentation layer session between the gateway appliance and the at least one virtual delivery appliance via the transport layer session (Sidebottom, col 4, lines 24-36, col 8, lines 56-67),
establishing a connection lease exchange tunnel between the gateway appliance and the at least one virtual delivery appliance via the presentation layer session (Sidebottom, col 14, lines 39-48, col a9, lines 3-18).
receiving, at the at least one virtual delivery appliance, a connection lease from a client device via the gateway appliance through the connection lease exchange tunnel and validating the connection lease (Sidebottom, col 15, lines 17-26, col 14, lines 20-38). 
Sidebottom does not explicitly suggest, and issuing a resource connection ticket at the at least one virtual delivery appliance to the client device through the connection lease exchange tunnel responsive to the validation; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).


In regard to claim 2:
Sidebottom does not explicitly suggest, wherein the resource connection ticket is for causing the at least one virtual delivery appliance to connect the client device to a virtual session; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 1.
In regard to claim 3: 
Sidebottom does not explicitly suggest, further comprising, at the gateway appliance, issuing a gateway connection ticket for the client device responsive to issuance of the resource connection ticket; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 1.
In regard to claim 4: 
wherein the at least one virtual delivery appliance comprises a plurality of virtual delivery appliances; and further comprising: at a broker computing device, re-directing a connection request for a first virtual delivery appliance to a second virtual delivery appliance; and at the second virtual delivery appliance, establishing a new transport layer session between the gateway appliance and the second virtual delivery appliance, establishing a new presentation layer session via the new transport layer session, establishing a new connection lease exchange tunnel via the presentation layer session, receiving the connection lease from the client device via the gateway appliance through the new connection lease exchange tunnel and validating the connection lease, and issuing a new resource connection ticket to the client device 
In regard to claim 5: 
further comprising: establishing a client transport layer session between the gateway appliance and the client device; establishing a client presentation layer session between the gateway appliance and the client device via the transport layer session; establishing a client connection lease exchange tunnel between the gateway appliance and the client device via the presentation layer session; receiving the connection lease at the gateway appliance from the client device through the client connection lease exchange tunnel; and validating the connection lease (Sidebottom, col 19, lines 17-41).
In regard to claim 6: 
Sidebottom does not explicitly suggest, further comprising, at the gateway appliance, issuing a gateway connection ticket responsive to issuance of the resource connection ticket, and forwarding the gateway connection ticket and the resource connection ticket to the client device; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 1.
In regard to claim 7: 
Sidebottom does not explicitly suggest, further comprising, at the gateway appliance, terminating the client connection lease exchange tunnel and the client presentation layer session after forwarding the gateway connection ticket and the resource connection ticket; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 1.
In regard to claim 8: 

Same motivation applies here as in claim 1.
In regard to claim 9: 
wherein the presentation layer session comprises a Common Gateway Protocol (CGP) session (Sidebottom, col 19, lines 19-35).
In regard to claim 10: 
wherein the transport layer session comprises at least one of a Transport Layer Security (TLS) session and a Transmission Control Protocol (TCP) session (Sidebottom, col 14, lines 5-27).
In regard to claim 11: 
wherein the transport layer session comprises at least one of an Enlightened Data Transport (EDT) session, Datagram Transport Layer Security (DTLS) session, and a User Datagram Protocol (UDP) session (Sidebottom, col 19, lines 10-20).
In regard to claim 12: 
a gateway appliance (Sidebottom, col 13, lines 27-31).
and at least one virtual delivery appliance configured to cooperate with the gateway appliance to establish a transport layer session between the gateway appliance and the at least one virtual delivery appliance (Sidebottom, col 14, lines 39-49, col 7, lines 56-67, col 19, lines 17-27).
establish a presentation layer session via the transport layer session, establish a connection lease exchange tunnel via the presentation layer session (Sidebottom, col 4, lines 24-36, col 8, lines 56-67),

Sidebottom does not explicitly suggest, and issue a resource connection ticket to the client device through the connection lease exchange tunnel responsive to the validation; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of virtual delivery to appliance from gateway of Sidebottom with the use of authentication and connection ticket/token disclosed in Suolahti in order to have secure connection and keep hacker away.

In regard to claim 13:
Sidebottom does not explicitly suggest, wherein the at least one virtual delivery appliance is further configured to connect the client device to a virtual session based upon the resource connection ticket; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 12.
In regard to claim 14: 
wherein the at least one virtual delivery appliance comprises a plurality of virtual delivery appliances; and further comprising a broker computing device configured to re-direct a connection request for a first virtual delivery appliance to a second virtual delivery appliance (Sidebottom, col 16, lines 4-13, col 6, lines 22-32).
In regard to claim 15: 
wherein the second virtual delivery appliance is configured to establish a new transport layer session between the gateway appliance and the second virtual delivery appliance, establish a new presentation layer session via the new transport layer session, 
In regard to claim 16: 
Sidebottom does not explicitly suggest, wherein the gateway appliance is further configured to issue a gateway connection ticket responsive to issuance of the resource connection ticket, and forward the gateway connection ticket and the resource connection ticket to the client device; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 12.
In regard to claim 17: 
Sidebottom does not explicitly suggest, wherein the client device is further configured to: use a web application to establish the transport layer session, establish the presentation layer session, establish the connection lease exchange tunnel, and receive the gateway connection ticket and the resource connection ticket from the at least one virtual delivery appliance; and use a native application to connect to a virtual session through the virtual delivery appliance with the gateway connection ticket and the resource connection ticket; however in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 12.

In regard to claim 18: 
wherein the gateway appliance is further configured to cooperate with the client device to: establish a client transport layer session between the gateway appliance and the client device; establish a client presentation layer session with the client device via 
In regard to claim 20: 
Sidebottom does not explicitly suggest, wherein the at least one virtual delivery appliance is further configured to terminate the connection lease exchange tunnel and the presentation layer session after issuing the resource connection ticket; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 12.
In regard to claim 20:
establishing a transport layer session between a client device and at least one virtual delivery appliance (Sidebottom, col 14, lines 39-49, col 7, lines 56-67, col 19, lines 17-27).
establishing a presentation layer session between the client device and the at least one virtual delivery appliance via the transport layer session (Sidebottom, col 4, lines 24-36, col 8, lines 56-67).
establishing a connection lease exchange tunnel between the client device and the at least one virtual delivery appliance via the presentation layer session (Sidebottom, col 14, lines 39-48, col a9, lines 3-18).
receiving, at the at least one virtual delivery appliance, a connection lease from the client device through the connection lease exchange tunnel and validating the connection lease (Sidebottom, col 15, lines 17-26, col 14, lines 20-38).
Sidebottom does not explicitly suggest, and issuing a resource connection ticket at the at least one virtual delivery appliance to the client device through the connection lease exchange tunnel responsive to the validation; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).


In regard to claim 21:
Sidebottom does not explicitly suggest, wherein the resource connection ticket is for causing the at least one virtual delivery appliance to connect the client device to a virtual session; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 20.
In regard to claim 22:
further comprising exchanging authorization and virtual session delivery data over the transport layer session (Sidebottom, col 14, lines 5-27).
In regard to claim 23: 
a client device (Sidebottom, col 19, lines 6-8).
and at least one virtual delivery appliance configured to cooperate with the client device to establish a transport layer session between the client device and the at least one virtual delivery appliance (Sidebottom, col 14, lines 39-49, col 7, lines 56-67, col 19, lines 17-27).
establish a presentation layer session via the transport layer session (Sidebottom, col 4, lines 24-36, col 8, lines 56-67),
establish a connection lease exchange tunnel via the presentation layer session (Sidebottom, col 14, lines 39-48, col a9, lines 3-18).

Sidebottom does not explicitly suggest, and issue a resource connection ticket to the client device through the connection lease exchange tunnel responsive to the validation; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of virtual delivery to appliance from gateway of Sidebottom with the use of authentication and connection ticket/token disclosed in Suolahti in order to have secure connection and keep hacker away.

In regard to claim 24: 
Sidebottom does not explicitly suggest, wherein the at least one virtual delivery appliance is further configured to connect the client device to a virtual session based upon the resource connection ticket; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 23.
In regard to claim 25: 
Sidebottom does not explicitly suggest, wherein the client device is further configured to: use a web application to establish the transport layer session, establish the presentation layer session, establish the connection lease exchange tunnel, and receive the resource connection ticket from the at least one virtual delivery appliance; and use a native application to connect to a virtual session through the virtual delivery appliance with the resource connection ticket however in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 23.
claim 26: 
wherein the at least one virtual delivery appliance comprises a plurality of virtual delivery appliances; further comprising a broker computing device configured to re-direct a connection request for a first virtual delivery appliance to a second virtual delivery appliance; and wherein the second virtual delivery appliance is configured to establish a new transport layer session between the client device and the second virtual delivery appliance, establish a new presentation layer session via the new transport layer session, establish a new connection lease exchange tunnel via the new presentation layer session, receive, at the second virtual delivery appliance, the connection lease from the client device via the client device through the new connection lease exchange tunnel and validate the connection lease, and issue a new resource connection ticket from the second virtual delivery appliance to the client device through the new connection lease exchange tunnel responsive to the validation (Sidebottom, col 16, lines 4-13, col 6, lines 22-32).
In regard to claim 27:
Sidebottom does not explicitly suggest, wherein the at least one virtual delivery appliance is further configured to terminate the connection lease exchange tunnel and the presentation layer session after issuing the resource connection ticket; however, in a same field of endeavor Suolahti disclose this limitation (Suolahti, Abstract).
Same motivation applies here as in claim 23.

     Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890